IN THE SUPREME COURT OF THE STATE OF DELAWARE

SYLVESTER GOULD,                      §
                                      §     No. 457, 2018
      Defendant Below,                §
      Appellant,                      §     Court Below: Superior Court of the
                                      §     State of Delaware
      v.                              §
                                      §     Cr. ID No. 1607021540 (N)
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: December 21, 2018
                         Decided:   January 3, 2019
                               ORDER
      On December 3, 2018, the Clerk issued a notice, by certified mail, directing

the appellant to show cause why this appeal should not be dismissed for the

appellant’s failure to file the opening brief. The appellant received the notice to

show cause on December 10, 2018 but did not respond to it, and he has not filed the

opening brief. Accordingly, dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice